EXHIBIT 10.4



INTEREST TRANSFER AGREEMENT

        THIS INTEREST TRANSFER AGREEMENT (this “Agreement”) dated as of May 3,
2001, is by and between BANK ONE, NA (“Bank One”) and FRANKLIN COVEY CO., a Utah
corporation (the “Company”).


RECITALS

         A.         The Company and Bank One, individually and as Agent, (the
“Agent”) are party to that certain Facility and Guaranty Agreement dated as of
March 27, 2000 (as amended, the “Facility Agreement”). Unless otherwise
specified herein, capitalized terms used in this Agreement shall have the
meanings ascribed to them by the Facility Agreement.

         B.         It is the desire of the Company and Bank One to enter into
an agreement whereby, in exchange for certain payments from the Company, Bank
One will transfer to the Company, upon (and subject to) receipt, certain
interest payments and, if applicable, Early Payment Fees received from the
Borrowers. Such arrangement is intended to be an arrangement solely among the
parties hereto and shall in no way affect the obligations of the Borrowers under
the Loan Documents.

        NOW THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE I


DEFINITIONS

        Capitalized terms used herein without definition shall have the meanings
given them in the Facility Agreement and the following terms shall have the
following meanings:

        1.1   “Alternate Base Rate” means a fluctuating rate of interest equal
to the higher of (a) the Corporate Base Rate and (b) the sum of the Federal
Funds Effective Rate most recently determined by Bank One plus 1/2% per annum.

        1.2   “Corporate Base Rate” means a rate per annum equal to the
corporate base rate or prime rate of interest announced by Bank One or by its
parent, Bank One Corporation, from time to time, changing when and as said
corporate base rate or prime rate changes. The Corporate Base Rate is a
reference rate and does not necessarily represent the lowest or best rate of
interest at, above or below the Corporate Base Rate.

        1.3   “Federal Funds Effective Rate” means, for any day, an interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day by the Federal Reserve Bank of
New York, or if such rate is not so published for such day, the average of the
quotations for such day on such transactions received by Bank One from three
Federal funds brokers of recognized standing selected by it.

        1.4   “Fixed Rate”means a rate per annum equal to 10.30%.


ARTICLE II


TRANSFER OF INTEREST AND FEES

        2.1   Payment for Transfer of Certain Interest and Fees. The Company
shall pay to Bank One (i) upon execution of this Agreement a lump sum in the
amount of $1,435,652.39 and (ii) thereafter, an amount equal to the product of
the Fixed Rate times the outstanding principal amount of each Loan for each day
from May 8, 2001 to the date such Loan is paid in full. Such amounts set forth
in (ii) above shall be payable quarterly in arrears on each Quarterly Date
commencing June 30, 2001 and on the date such Loan is paid in whole or part and
shall be calculated for actual days elapsed on the basis of a 360-day year. Such
payments shall not discharge any amounts owing under any Note, all of which
shall remain payable by the applicable Borrower in accordance with his or her
Note.

        2.2   Transfer of Certain Interest and Fees. In consideration of the
foregoing payments, Bank One will transfer to the Company upon (and subject to)
receipt thereof (i) interest on all Loans calculated at the Interest Rate
pursuant to Section 1(a) of the Notes (and expressly excluding any interest on
the Loans in excess of the Interest Rate, including, but not limited to, default
rate interest paid on Loans pursuant to Section 1(b) of the Notes) and (ii) to
the extent not duplicative of the amount paid pursuant to subsection (i), Early
Payment Fees in respect of the Loans; provided, however, such transfers shall be
net of any funding losses or costs incurred by the Lenders as a result of any
voluntary or mandatory prepayment or acceleration of all or any portion of such
Loans, including, without limitation, the amount of the Funding Indemnity (as
defined in Section 2.5 herein). Since the Notes provide for no payment of
interest until prepayment, acceleration or maturity, no payments will be made by
Bank One until such time (i.e., absent prepayment or acceleration under a Note,
it is anticipated that Bank One’s payment to the Company hereunder will be due
on March 30, 2005).

        2.3   Nature of Transfer. The agreement of Bank One to transfer interest
payments and Early Payment Fees to the Company under the Interest Transfer
Agreement is not intended to and does not constitute a sale or assignment of
Bank One’s rights to receive such interest payments and Early Payment Fees under
the Notes. The Company will acquire no interest in, and will have no rights to
enforce any Note, Pledge Agreement or other Loan Documents against the
applicable Borrower unless and until Bank One is paid in full thereunder, at
which time Bank One will sell or assign its rights against such Borrower under
the Loan Documents (excluding the Pledge Agreement of such Borrower) to the
Company. The amounts paid by the Company pursuant to Section 2.1 are
nonrefundable. The Company assumes all the risk of non-payment by the Borrowers
and shall have no recourse against Bank One if any Borrower fails to pay
interest or Early Termination Fees for any reason.

        2.4   Method of Payment.

         (a)   All payments owing to Bank One from the Company hereunder shall
be made without setoff, deduction or counterclaim, in funds which are available
to Bank One at Bank One’s address at One Bank One Plaza, Chicago, Illinois
60670, or at any other office of Bank One specified in writing by Bank One to
the Company, by 12:00 noon (Chicago time) on the date when due. Whenever any
payment to be made by the Company hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of the amounts due under Section 2.1(ii).

        (b)   All payments owing to the Company from Bank One hereunder shall be
made in funds which are available to the Company at the Company’s address at
2200 West Parkway Boulevard, Salt Lake City, Utah, 84119, or at any other place
specified in writing by the Company to Bank One, by 12:00 noon (Chicago time) on
the Business Day immediately following the day on which Bank One receives
applicable payments from a Borrower.

        2.5   Funding Indemnity. To the extent not set off against amounts
transferred to the Company pursuant to Section 2.2, the Company shall reimburse
Bank One on demand for any losses or expenses (including, without limitation,
any loss incurred in obtaining, liquidating or employing deposits from third
parties or in terminating or unwinding any interest rate exchange or similar
arrangement) incurred by the Lenders as a result of any voluntary or mandatory
prepayment, or upon or after the acceleration, of all or any portion of the
Loans. Each amount payable pursuant to this Section is referred to as a “Funding
Indemnity”. With respect to the payment of a Funding Indemnity to Bank One only
(and not with respect to any other Lender), the amount of such Funding Indemnity
shall be calculated pursuant to the methodology set forth in Section 2.5 and
Schedules 2.05(A) and 2.05(B) to the Facility Agreement, treating all amounts
which have been accelerated as having been prepaid on the date of acceleration;
provided, however, for purposes of this Agreement only, the “Reference Fixed
Rate” will be assumed to be 10.30%.


ARTICLE III


COMPANY SUBORDINATION

         3.1  Company Subordination. Notwithstanding Section 2.2 above, all
interest payments and Early Payment Fees received by Bank One from a Borrower
will be first applied to satisfy any amounts due and owing to Bank One from such
Borrower under its Note and any other Loan Documents and, unless and until such
amounts have been paid in full with respect to any Loan, Bank One shall not be
obligated to make any payment to the Company in respect thereof pursuant to
Section 2.2. Further, Bank One may set off amounts owing by Bank One hereunder
against amounts then owing by the Company under the Facility Agreement.


ARTICLE IV


RATABLE COLLATERAL SECURITY

          4.1   Ratable Security. In the event the obligations under the
Existing Credit Agreement or the Obligations under the Facility Agreement become
secured by assets or property (which collateral security is anticipated by the
parties hereto to occur on a date following the date hereof) or are guaranteed
by any Person, then the Company will cause the obligations under the Interest
Transfer Agreement to be equally and ratably secured by such assets or property
and equally and ratably guaranteed by such Person pursuant to documentation
satisfactory to Bank One.


ARTICLE V


EVENTS OF DEFAULT

         5.1  Events of Default.  Each of the following events shall constitute
an "Event of Default":


        (a)    The Company shall fail to perform or observe any term, covenant
or agreement set forth in Sections 2.1, 2.4 or 4.1;

        (b)   The Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement (other than those referenced
in Section 5.1(a)) if the failure to perform or observe such covenant or
agreement set forth therein shall remain unremedied for five (5) days after
written notice thereof shall have been given to the Company by Bank One;

        (c)   Failure of the Company or any of its Subsidiaries to pay when due
any other Indebtedness, including, without limitation, the Existing Credit
Agreement or the Facility Agreement, or the default by the Company or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Indebtedness was created or is governed, or any other event
shall occur or condition exist, the effect of which default or event is to
cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any Indebtedness of
the Company or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due;

        (d)   Any representation or warranty made by or on behalf of the Company
to Bank One under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made;

        (e)   The Company or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 5.1(e); or (vi) fail to contest in
good faith any appointment or proceeding described in Section 5.1(f); or

        (f)   Without the application, approval or consent of the Company or any
of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Company or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
5.1(e)(iv) shall be instituted against the Company or any of its Subsidiaries
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.

        5.2    Remedies.

        (a)   If any Event of Default described in Section 5.1 occurs and is
continuing, Bank One may (i) by notice to the Company, terminate this Agreement
(whereupon Bank One shall be relieved of its obligations under Section 2.2);
provided, however, such notice shall not be required and this Agreement shall
automatically terminate if an Event of Default described in Section 5.1(e) or
(f) occurs, and/or (ii) enforce any and all rights and remedies existing under
this Agreement (including without limitation, all rights of setoff) and under
applicable law.

        (b)   Following an Event of Default, the Company shall continue to owe
and pay its obligations under this Agreement and shall pay Bank One simple
interest on any past due amounts at the higher of (i) the Fixed Rate plus two
percent (2%) per annum and (ii) the Alternate Base Rate plus two percent (2%)
per annum.


ARTICLE VI


NOTICES

        6.1   Giving Notice. All notices and other communications provided to
any party hereto under this Agreement shall be in writing, by facsimile, first
class U.S. mail or courier and addressed or delivered to such party at its
address set forth below its signature hereto or at such other address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with first class postage prepaid, return receipt
requested, shall be deemed given three Business Days after deposit in the U.S.
mail; any notice, if transmitted by facsimile, shall be deemed given when
transmitted if a confirmation of transmission to the addressee is then generated
by the sender’s fax machine (and a copy thereof is simultaneously posted in
first class U.S. mail); and any notice given by courier shall be deemed given
when received by the addressee.

        6.2   Change of Address. The Company and Bank One may each change the
address for service of notice upon it by a notice in writing to the other party
hereto.


ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company represents and warrants that:

        7.1   Validity and Enforceability. The execution, delivery and
performance by the Company of this Agreement have been duly authorized by all
necessary corporate action and that this Agreement is a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally;

        7.2   No Conflicts. The execution, delivery and performance by the
Company of this Agreement do not and will not violate any law, rule, regulation,
order, writ, judgment, decree or award applicable to the Company or any
contractual provision to which the Company is a party or to which the Company or
any of its properties are subject.


ARTICLE VIII


MISCELLANEOUS

        8.1   Term. This Agreement shall become effective upon the effective
date of Amendment No. 4 to Facility Agreement dated the date hereof by and among
the Company, Bank One and Bank One as Agent and shall, unless earlier terminated
by Bank One in accordance with Article V, terminate on the date Bank One has
been paid in full all amounts due under the Loan Documents and all payments
owing pursuant to Section 2.1 or 2.2 have been paid. The Company shall have no
right to terminate this Agreement without the consent of Bank One.

        8.2   Further Assurances. Upon any assignment of the Notes by Bank One
in connection with the syndication of the Facility Agreement and Loans, the
Company shall enter into such further agreements, if any, as Bank One may deem
necessary to give continuing effect to the economics of this Agreement.

        8.3   Amendments. This Agreement may not be amended orally but only in
writing signed by the parties hereto.

        8.4   Preservation of Rights; Survival. No delay or omission of any
party hereto to exercise any right under this Agreement shall impair such right
or be construed to be a waiver of any default or an acquiescence therein. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right.

        8.5   Headings; Entire Agreement. Section headings in this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of this Agreement.

        8.6   Benefits of this Agreement. This Agreement shall inure to the
benefit of Bank One and its respective successors and assigns. The Company shall
not have the right to assign its rights or obligations hereunder.

        8.7   Expenses; Indemnification. The Company agrees to reimburse Bank
One for any costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for Bank One, which
attorneys may be employees of Bank One) paid or incurred by Bank One in
connection with the collection or enforcement of this Agreement. The Company
further agrees to indemnify Bank One, its directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not Bank One is a party thereto) which any of
them may pay or incur arising out of or relating to this Agreement, or the
transactions contemplated hereby except to the extent that they arise out of the
gross negligence or willful misconduct of the party seeking indemnification. The
obligations of the Company under this Section shall survive the termination of
this Agreement.

        8.8   Severability of Provisions. Any provision in this Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable.

        8.9   CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ., BUT OTHERWISE,
WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKING ASSOCIATIONS,
FEDERAL AGENCIES, BRANCHES OF FOREIGN BANKS AND OTHER FINANCIAL INSTITUTIONS.

        8.10   CONSENT TO JURISDICTION. THE COMPANY AND BANK ONE HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE PARTIES HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE ANY OBJECTION THEY MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BANK ONE TO BRING PROCEEDINGS AGAINST THE COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE COMPANY AGAINST
BANK ONE OR ANY AFFILIATE OF BANK ONE INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

        8.11   WAIVER OF JURY TRIAL. THE COMPANY AND BANK ONE HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS NOTE.




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

FRANKLIN COVEY CO.


By:  

--------------------------------------------------------------------------------


Name:  

--------------------------------------------------------------------------------


Title:  

--------------------------------------------------------------------------------


Address:  2200 West Parkway Boulevard  

                    Salt Lake City, UT 84119  

Attention:  Val Christensen   

Telecopy:  (801) 817-4291  

Telephone:  (801) 817-7102  




BANK ONE, NA, individually


By:  

--------------------------------------------------------------------------------


Name:  

--------------------------------------------------------------------------------


Title:  

--------------------------------------------------------------------------------

Address:   777 South Figueroa Street,4th Floor, IL1-4001

                    Los Angeles, CA 90017  

Attention:  Stephen M. Flynn   

Telecopy:  (213) 683-4999  

Telephone:  (213) 683-4932  




with a copy to:



Address:    1 Bank One Plaza

                    Chicago, Illinois 60670  

Attention:  Chapin Bates   

Telecopy:  (312) 732-5645  

Telephone:  (312) 732-8762  